Citation Nr: 0430783	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased evaluation for the service-
connected tension headaches, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision in which the 
RO assigned an increased evaluation of 10 percent for the 
service-connected tension headaches.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and her representative if further action is 
required on her part.  



REMAND

The veteran is seeking an increased rating for her service-
connected tension headaches.  She essentially contends that 
her headache disorder is more severe than is contemplated by 
the 10 percent evaluation currently assigned.  

As initial matter, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board notes that, although the veteran has been provided 
with several recent VCAA notification letters in regard to 
various claims for service connection, there is no indication 
in the record that she has ever been provided with such a 
letter in regard to her claim for an increased rating for 
service-connected tension headaches.  

Therefore, the Board finds that the RO should send a letter 
with respect to the veteran's claim for an increased rating 
that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  

Furthermore, the Board notes that there is conflicting 
evidence of record regarding the extent that the veteran's 
current headache complaints are related to her service-
connected disability.  

For example, in the report of an October 2001 VA examination, 
the examining physician appeared to attribute all of the 
veteran's complaints to her service-connected tension 
headaches, which the examiner believed had increased in 
duration and intensity.  

However, in the report of a January 2004 VA examination, the 
examiner indicated that the veteran's complaints appeared 
consistent with migraine headaches, and not tension 
headaches.  

The examiner also appeared to suggest that the veteran's 
migraine headaches represented a headache disorder, separate 
and distinct from her service-connected disability.  

In view of these conflicting findings, the Board concludes 
that another VA neurological examination is necessary to 
address the nature and etiology of the veteran's current 
complaints.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by her, the RO should so 
inform the appellant, and request that 
she provide such evidence.  

3.  The RO should make arrangements for 
the veteran to be afforded a neurological 
examination to determine the nature and 
severity of her current headache 
complaints.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner's attention should be directed 
to providing a description as to the 
frequency and duration of the veteran's 
headaches.  All manifestations of any 
current headache disorder should be fully 
described in the examination report.  The 
examiner should evaluate the reported 
subjective manifestations to determine if 
they are consistent with the symptoms of 
a migraine headache, that is whether she 
has "prostrating and prolonged" attacks 
as those terms are understood in clinical 
practice.  If so, the examiner should 
specifically comment on whether these 
headaches are related to her service-
connected tension headache disorder, or 
whether they represent a separate and 
distinct disability.  Any diagnostic 
tests and studies deemed necessary by the 
examiner in order to respond to these 
inquiries should be conducted.  

4.  Once any indicated development is 
accomplished to the extent possible, the 
RO should readjudicate the issue on 
appeal.   If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, she should be furnished 
with a Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




